Opinion filed July 18, 2019




                                       In The


        Eleventh Court of Appeals
                                   ____________

                              No. 11-19-00197-CR
                                   ____________

                  FRANCISCO VILLARREAL, Appellant
                                          V.
                      THE STATE OF TEXAS, Appellee

                     On Appeal from the 104th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 21856B


                      MEMORANDUM OPINION
       Appellant, Francisco Villarreal, pleaded guilty to the offense of sexual assault
of a child. Appellant entered into a plea agreement with the State and also waived
his right to appeal. The trial court assessed Appellant’s punishment pursuant to the
plea agreement at confinement for eighteen years. Appellant filed a pro se notice of
appeal. We dismiss the appeal.
       This court notified Appellant by letter that we had received information from
the trial court that Appellant had waived his right of appeal and that this is a plea
bargain case in which Appellant has no right of appeal.                                    See TEX. R.
APP. P. 25.2(a)(2), (d). We requested that Appellant respond and show grounds to
continue the appeal. Appellant has not filed a response.
        Rule 25.2(a)(2) provides that, in a plea bargain case in which the punishment
does not exceed the punishment agreed to in the plea bargain, “a defendant may
appeal only: (A) those matters that were raised by written motion filed and ruled on
before trial, (B) after getting the trial court’s permission to appeal, or (C) where the
specific appeal is expressly authorized by statute.” The documents on file in this
appeal reflect that Appellant entered into a plea bargain, that Appellant’s punishment
was assessed in accordance with the plea bargain, and that Appellant waived his
right of appeal. The trial court certified that Appellant has no right of appeal. Both
the plea agreement and the trial court’s certification were signed by Appellant,
Appellant’s counsel, and the judge of the trial court. The documents on file in this
court support the trial court’s certification. See Dears v. State, 154 S.W.3d 610,
613–14 (Tex. Crim. App. 2005). Accordingly, we must dismiss this appeal without
further action. TEX. R. APP. P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex.
Crim. App. 2006).
        Accordingly, this appeal is dismissed.


                                                                   PER CURIAM
July 18, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2